Citation Nr: 0332600	
Decision Date: 11/21/03    Archive Date: 12/01/03

DOCKET NO.  02-08 835A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to an initial rating higher than 10 percent for 
post-traumatic stress disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active service from June 1968 to January 
1970.  

In November 2001, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Manchester, New Hampshire, granted 
the veteran's claim for service connection for post-traumatic 
stress disorder (PTSD) and assigned a 10 percent rating 
effective from May 29, 2001, the date of receipt of his 
claim.  He appealed to the Board of Veterans' Appeals (Board) 
for a higher initial rating.  Fenderson v. West, 12 Vet. App. 
119 (1999).


FINDINGS OF FACT

1.  The veteran was notified of the type of evidence needed 
to support his claim and apprised of whose ultimate 
responsibility, his or VA's, it was for obtaining the 
supporting evidence.  

2.  More than one year has elapsed since the RO informed the 
veteran of this.  

3.  The veteran takes medication only to help him sleep but 
has not received ongoing psychotherapy; he complains of 
symptoms consistent with PTSD and has increased depression, 
but he is fully oriented to time, place, person and 
situation, has essentially intact judgment, and good 
cognitive functioning.

4.  The veteran has had widely varying Global Assessment of 
Functioning (GAF) scores during the last several years, but 
the most probative of them indicate he only has, at most, 
mild psychiatric impairment due to his PTSD.  




CONCLUSION OF LAW

The criteria are not met for an initial rating higher than 10 
percent for PTSD.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.130, Diagnostic Code 9411 
(2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During this appeal the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  It has been codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  And the implementing regulations are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).

The Act and implementing regulations essentially eliminate 
the requirement of submitting a well-grounded claim and 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  38 U.S.C.A. § 5103(a); Charles v. 
Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-
87 (2002).

The veteran was informed of the VCAA in a June 15, 2001, RO 
letter.  It was requested that he submit evidence 
substantiating his claim before the end of that year, 2001.  
He also was informed that, if the additional information 
and/or evidence was received within one year, and benefits 
eventually were granted, they might be paid from the date of 
receipt of his claim.  However, if received more than one 
year after the letter, the RO might only be able to pay 
benefits from the date of receipt of the evidence.

In a decision very recently promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the United States Court of Appeals for the Federal 
Circuit invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 
U.S.C.§ 5103(b)(1).  The Court made a conclusion similar to 
the one reached in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) 
(reviewing a related Board regulation, 38 C.F.R. § 19.9).  
The court found that the 30-day period provided in 38 C.F.R. 
§ 3.159(b)(1) to respond to a VCAA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.

Here, though, it was more than one year after the RO's 
letter on June 15, 2001, before a Statement of the Case 
(SOC) was issued in July 2002.  And, during that one-year 
period, the veteran did not identify and/or submit any 
additional evidence or provide any additional information 
suggesting that additional evidence needed to be obtained, 
other than the VA clinical records which are now on file.  
In fact, in a June 2001 Statement in Support of Claim (VA 
Form 21-4138), and during his February 2003 hearing at the 
RO, he specifically stated that he had not received any 
psychiatric treatment from non-VA sources (page 5 of that 
transcript).  Obviously then, where no additional records 
even exist, none can be obtained.  So there is no legitimate 
reason to further delay a decision in this appeal, 
particularly since no additional evidence appears 
forthcoming.

Also bear in mind that one of the essential purposes of that 
February 2003 hearing was to give the veteran an opportunity 
to present both oral testimony and additional physical 
evidence in support of his claim-or at least to identify the 
existence of it.  He did not, however, cite any additional 
evidence other than that which already has been obtained.  
This includes his VA outpatient treatment (VAOPT) records.  
He also underwent VA examinations in October 2001, and in 
March and July 2003, to obtain medical opinions concerning 
the severity of his PTSD-which is the dispositive issue.  
38 U.S.C.A. § 5103A(d).  

So, under these circumstances, no further development is 
required to comply with the VCAA or the implementing 
regulations.  And the veteran is not prejudiced by the Board 
deciding his claim at this juncture because the RO already 
has complied with the preliminary notice and duty to assist 
requirements of the VCAA.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with various criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule)-which is based on average 
impairment in earning capacity.  See 38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  
And after careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  Also, when making determinations 
concerning the appropriate rating to be assigned, VA must 
take into account the veteran's entire medical history and 
circumstances.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1995).  

In the November 2001 decision at issue, the RO granted 
service connection for PTSD and assigned an initial 10 
percent rating for it.  The veteran contends that his PTSD is 
more severe than this, entitling him to a higher initial 
rating.  Since he timely appealed the rating initially 
assigned for this disability, the Board must consider his 
claim in this context-which, as alluded to earlier, includes 
determining whether he is entitled to a "staged" rating to 
compensate him for times since filing his claim when his PTSD 
may have been more severe than at other times during the 
course of his appeal.  See Fenderson, 12 Vet. App. at 125-26.



The veteran's 10 percent rating is determined by the criteria 
of 38 C.F.R. § 4.130, Diagnostic Code 9411.  According to 
this code, a 10 percent rating is warranted for occupational 
and social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or; symptoms 
controlled by continuous medication.  A 30 percent rating is 
warranted for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational task (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as:  
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events).  The next higher rating of 50 percent also requires 
occupational and social impairment, but with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, stereotyped 
speech; panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete task); impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and maintaining 
effective work and social relationships.  

The specified factors for each incremental psychiatric rating 
are not requirements for a particular rating but are examples 
providing guidance as to the type and degree of severity, or 
their effects on social and work situations.  Thus, any 
analysis should not be limited solely to whether the symptoms 
listed in the rating scheme are exhibited; rather, 
consideration must be given to factors outside the specific 
rating criteria in determining the level of occupational and 
social impairment.  See Mauerhan v. Principi, 16 Vet. 
App. 436, 442 (2002).

In the Mauerhan case, the court rejected the argument "that 
the DSM-IV criteria should be the exclusive basis in the 
schedule governing ratings for PTSD."  See Mauerhan, 16 Vet. 
App. at 443.  Rather, distinctive PTSD symptoms in the DSM-IV 
are used to diagnosis PTSD rather than evaluate the degree of 
disability resulting from the condition.  Although certain 
symptoms must be present in order to establish the diagnosis 
of PTSD, as with other conditions, it is not the symptoms but 
their effects that determines the level of impairment.  Id.  

Background

A June 2001 VAOPT record shows the veteran wanted psychiatric 
medication, but only to help him sleep.  

During a VA psychiatric examination in October 2001 the 
veteran's claim file was reviewed.  He reported that the 
recent death of his stepson's father-in-law had triggered 
memories of accidents in Vietnam.  He was not receiving any 
counseling or psychiatric treatment, except that he had once 
seen a friend who was a VA psychologist and had once seen a 
VA psychiatrist who had prescribed medication to help him 
sleep.  He did not take that medication on a regular basis.  
He had become very anxious after the destruction of the World 
Trade Center.  He lived with his wife to whom he had been 
married for 13 years.  His relationship with his wife, 
stepchildren, and grandchildren was good.  He had worked full 
time as a VA benefits counselor for the last 30 years.  

On objective mental status evaluation, it was indicated the 
veteran was dressed appropriately.  His behavior was relaxed, 
and his speech was normal and relaxed.  His mood and affect 
were within normal limits.  He became tearful only when 
discussing his difficulty expressing his love for his wife.  
There were no indications of depersonalization, 
derealization, hallucinations or illusions.  His thought 
processes were goal directed.  There were no preoccupations, 
obsessions, delusions or homicidal or suicidal ideation in 
the last year.  He was fully oriented and his long-term and 
short-term memory were commensurate with his age.  His level 
of abstraction and insight were within normal limits.  His 
judgment was good enough to handle his own funds.  He slept 
an average of 6 hours nightly.  He had recurrent and 
intrusive dreams and nightmares and felt a restricted range 
of affect.  He had markedly diminished interest or 
participation in activities that were once important.  He was 
hypervigilant.  The diagnosis was chronic mild PTSD of 
delayed onset.  His GAF score was 75.  It was noted that he 
had been functioning quite well over the years and it 
appeared that his PTSD symptoms were only causing very mild 
impairment in his social functioning and did not appear to be 
affecting his occupational functioning at all.  

A February 2002 VAOPT record indicates the veteran was seen 
for evaluation and medication management.  He rarely used his 
psychotropic medication to help him sleep.  He was 
considering retirement, but did not have much social support 
other than his family, and it was not expected that he would 
do well in retirement.  After a mental status evaluation it 
was recommended that he continue with his medication and he 
should be scheduled for mental health clinic intake and 
individual counseling.  His GAF score was 50.  A March 2002 
VAOPT record reports a history of nightmares and flashbacks 
dating back to April 2001, but as a result of the death of 
his stepson's father-in-law, not anything that had occurred 
in Vietnam.  He was anxious about retirement and reported 
having been emotionally flat since returning from Vietnam but 
denied any significant depression of mood.  He had a fairly 
good range of interest.  He thought that in the last year he 
might have had some worsening of short-term memory loss.  He 
had not felt the need to receive psychiatric treatment.  His 
work performance had been fine and he had not missed worked 
due to PTSD symptoms.  

Another VAOPT record from later in March 2002 indicates the 
veteran was seen for a 45-minute therapy appointment.  He had 
no notable insomnia but intermittently had intrusive thoughts 
of Vietnam.  He reported having had a gradual increase in 
frequency and intensity of PTSD symptoms in the last year but 
this symptom increase had flattened and had not escalated 
lately.  He denied any severe generalized anxiety or physical 
tension.  After a mental status evaluation it was noted that 
psychotropic medication was not currently indicated.  

A May 2002 VAOPT record shows the veteran complained of 
generally not sleeping enough.  He had no notable symptoms of 
depression or excessive anxiety.  An August 2002 VAOPT record 
shows he reported feeling overwhelmed with increased PTSD 
symptoms because of an awareness of his own mortality as more 
veterans he had known and worked with had been dying.  After 
a mental status evaluation it was recommended that he 
continue with his medications.  His GAF score was 50.  In 
December 2002 it was noted that he had enjoyed a trip 
to China, was doing well on his current medications, and his 
sleep had improved.  It also was noted that his PTSD symptoms 
were stable.  In January 2003 it was noted that he had 
retired earlier that month and that January was an 
anniversary month for this PTSD symptoms, as was November.  
The assessment was an exacerbation of chronic PTSD. 

During the February 2003 RO hearing, the veteran's 
representative indicated that the veteran's GAF scores 
reflected a deterioration in his psychiatric health (pages 1 
and 2 of the transcript).  He had retired and had not 
previously had problems with co-workers (pages 2 and 4).  

On VA psychiatric examination in March 2003 the veteran's 
claims file was reviewed.  It was noted that he had been 
doing well in outpatient treatment and took medication for 
sleep.  He received outpatient psychiatric treatment only 
once every 3 months.  On mental status evaluation he looked 
somewhat depressed.  His speech was soft, slow, hesitant, and 
monotonous.  His mood was depressed and his affect was flat.  
There were no indications of depersonalization, 
derealization, hallucinations or illusions.  His thought 
processes were logical and goal directed.  There were no 
preoccupations, obsessions, delusions or homicidal or 
suicidal ideation.  He was fully oriented.  He had some 
problems with short-term memory but had an average fund of 
general information.  His level of abstraction and insight 
were within normal limits.  His judgment was good enough for 
him to handle his own funds.  His GAF score was 70.  

An April 2003 VAOPT record indicates the veteran was seen for 
medication management.  On mental status evaluation his mood 
was dysphoric and his affect was constricted but appropriate 
to thought content.  His GAF score was 38.  

On VA psychiatric examination in July 2003 the veteran's 
claims file again was reviewed.  And it was noted that his 
GAF scores had varied widely.  His GAF score of 38, given by 
treating physicians, did not appear to be supported by 
clinical evidence.  On mental status evaluation his behavior 
was eventually appropriate and relaxed.  His speech was 
normal and relaxed.  His mood was euthymic.  His affect was 
appropriate.  There were no indications of hallucinations, 
but he reported having memories of past events in Vietnam.  
There were no illusions.  His thought processes were logical 
and goal directed.  There were no preoccupations, obsessions 
or delusions.  He denied suicidal and homicidal ideation.  He 
was fully oriented.  He was in the normal range of cognitive 
functioning.  His level of attention and concentration were 
excellent.  His ability to do complex numerical tasks was 
also excellent.  His level of abstraction and insight were 
within normal limits.  He met the criteria for PTSD and also 
showed some symptoms of dysthymic disorder and also phase of 
life problems.  His GAF score was 60.  It was noted that his 
GAF score had dropped since his last examination and was 
presently in the moderate symptom range.  The reason for the 
GAF score of 60 was that he appeared to be thinking about his 
negative experiences and trauma in Vietnam as a result of 
having less do to since his retirement.  His GAF score was 
due to a mixture of all the Axis I diagnoses.  It was 
difficult to render a GAF score solely on the basis of PTSD 
because all of the noted diagnoses were interrelated.  He was 
not receiving treatment and stated that he did not like to 
take medication, except to help him sleep.  However, it was 
noted that it would probably be helpful for him to be in 
therapy and to take medication.  It was noted that he had a 
rather dysthymic personality and his being retired, with more 
time on his hands, was probably having more to do with his 
adjustment to retirement than his PTSD.  His psychosocial 
functioning appeared to be the same as it was at the time of 
the March 2003 rating examination but it was also noted that 
increased depression stemming from his retirement, things had 
gotten worse because of his environmental situation.  

Analysis

The GAF score is a scaled rating reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness."  See the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders 32 (4th ed. 1994) (DSM-IV); see 
also Carpenter v. Brown, 8 Vet. App. 240 (1995).



According to DSM-IV, a GAF score of 71 to 80 indicates the 
examinee has, if at all, symptoms that are transient or 
expectable reactions to psychosocial stressors but no more 
than slight impairment in social, occupational or school 
functioning.  A GAF score of 61 to 70 indicates the examinee 
has some mild symptoms or some difficulty in social, 
occupational, or school functioning, but generally functions 
pretty well with some meaningful interpersonal relationships.  
A GAF score of 51 to 60 indicates the examinee has moderate 
symptoms or moderate difficulty in social, occupational, or 
school functioning.  A GAF score of 41 to 50 indicates the 
examinee has serious symptoms or a serious impairment in 
social, occupational, or school functioning.  A GAF score of 
31 to 40 indicates the examinee has some impairment in 
reality testing or communication or major impairment in 
several areas, such as work or school.  

In Powell v. Principi, No. 01-624, slip op. (U.S. Vet. App. 
Apr. 7, 2003) (a nonprecedential memorandum decision) the 
Court held that it did not appear the Board had the authority 
to average two distinct and separate GAF scores, particularly 
when temporally disparate (in Powell about 18 months apart), 
in order to provide an accurate picture of the severity of 
the veteran's service-connected psychiatric disorder.  

Initially, the Board points out that the recent VA 
examination noted that with respect to the veteran's GAF 
scores, a specific score due solely to his PTSD (and not to 
other Axis I diagnoses) could not be established.  If VA 
cannot differentiate the extent of symptoms that are 
attributable to the condition at issue (which, here, is 
PTSD), from those that are not, then VA effectively must 
presume that all of the symptoms are at least partially 
attributable to service-related causes.  See Mittleider v. 
West, 11 Vet. App. 181, 182 (1998).

The veteran's treating VA physicians have rendered GAF scores 
ranging from 50 to 38.  However, the most recent VA examiner 
stated that, at least with respect to the GAF scores of 38, 
there was no clinical evidence to support such a conclusion.  
And as evidence of this, he cited specific objective clinical 
findings-most normal or very nearly so, showing the 
veteran's overall mental status definitely is not 
commensurate with such a low GAF score.

The Board also observes as to the GAF scores of 50 that they, 
too, suggest serious symptoms-albeit to a somewhat lesser 
extent than, say, a GAF of 38.  But the veteran has not 
consistently required or received psychiatric treatment 
since his military service ended and, indeed, even he has 
acknowledged as much.  Also, by his own admission, he often 
has not taken his psychotropic medication as prescribed to 
control his symptoms, with the exception of helping him 
sleep, even though it has been indicated that treatment and 
medication would be helpful.  Moreover, until he rather 
recently retired, he had worked for many years and had no on-
the-job issues due to his PTSD-either insofar as his 
personal performance or relationships, etc., with his 
coworkers.  Only since retiring has his disposition changed, 
and only now because he has more time on his hands to reflect 
and think about things, including his time in Vietnam, 
whether negative or positive.  Most who have seen him in 
consultation believe even this would be much less of a 
problem if he ascribed to treatment.

Except for some family difficulties unrelated to his PTSD, 
such as his response to the unfortunate passing of his 
stepson's grandfather, the veteran's level of overall 
functional capacity essentially has remained the same since 
filing his claim.  The most recent July 2003 VA examiner 
noted that, despite a drop in the GAF score to 60, which 
represents moderate symptoms, the veteran's psychosocial 
functioning appeared to be the same as it was during his 
earlier VA examination in March 2002, when his GAF was 70, 
representing only mild symptoms.  And that score, in turn, 
was only slightly worse than his GAF of 75 during his even 
earlier October 2000 VA examination, suggesting only slight 
social and industrial impairment.  So after weighing the 
evidence for and against the claim, the Board finds that 
the veteran's current 10 percent rating is the best 
approximation of the severity of his PTSD.  Thus, this is the 
rating that must be assigned.  38 C.F.R. § 4.7.  Moreover, 
since the medical and other evidence of record does not show 
a fluctuation or worsening of the condition-however 
temporary, above that contemplated in the 10 percent rating 
assigned, the veteran also cannot receive a "staged" rating 
under Fenderson.



It is within the Board's discretion to give more probative 
weight to certain pieces of evidence, at the expense of 
others, so long as the Board provides adequate reasons and 
bases for doing this.  See Timberlake v. Gober, 14 Vet. App. 
122, 128 (2000) (citing Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000)).  And although the Board may not 
ignore the opinion of a treating physician, it is free to 
discount the probative value of it.  See Sanden v. Derwinski, 
2 Vet. App. 97, 100-01 (1992); Hatlestad v. Derwinski, 1 
Vet. App. 164, 169 (1991).  Here, the objective clinical 
findings that are well documented in the record suggest the 
unfavorable medical opinions deserve more probative weight 
than those supporting the claim for a higher rating because, 
as pointed out by the most recent VA examiner, the findings 
that were noted on objective mental status evaluation, when 
compared to the specific rating criteria and DSM-IV, 
correlate to, at most, a 10 percent rating.  And while the 
Board cannot make medical determinations, such as whether 
the veteran experiences certain symptoms, the Board certainly 
is free to make factual determinations such as by comparing 
and contrasting what was expressly noted in the examination 
reports (by the examining psychiatrists and psychologists) 
and what is required for a rating higher than 10 percent.  
See, e.g., Colvin v. Derwinski, 1 Vet. App. 171 (1991).  So 
if a given examiner reports a finding that, under the Rating 
Schedule, is commensurate with a 10 percent rating, yet 
assigns a GAF score that is totally disproportionate to this, 
there is justifiable reason to give more probative weight to 
the findings of a contrary examiner who did not do this but, 
instead, had a sense of consistency between his objective 
clinical findings and his ultimate conclusions evidenced by 
the GAF score.

For these and the other reasons previously stated, the 
preponderance of the evidence is against the claim for an 
initial rating higher than 10 percent for the PTSD, 
so the benefit-of-the-doubt doctrine does not apply.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).

The veteran also is not shown to warrant consideration for an 
extra-schedular rating for his service-connected PTSD under 
the provisions of 38 C.F.R. § 3.321(b)(1).  He has not been 
frequently hospitalized on account of it; in fact, all of his 
treatment has been on an outpatient basis (as opposed to as 
an inpatient).  And his PTSD has not caused marked 
interference with his employment, i.e., beyond that 
contemplated by his current rating, or otherwise rendered 
impractical the application of the regular schedular 
standards.  He retired from substantially gainful employment 
that he had held for many years, and his job performance and 
eventual retirement were unaffected by his PTSD.  There were 
other factors.  The provisions for extra-schedular 
consideration are reserved for very special cases with far 
more severe circumstances than shown here.  Consequently, the 
Board does not have to remand this case to the RO for further 
consideration of this issue.  See Bagwell v. Brown, 
9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  


ORDER

The claim for an initial rating higher than 10 percent for 
PTSD is denied.  



	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



